UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                               20-CR-192 (JPO)
       -against-

                                                               ORDER
TIMMIE SAMPSON,

                             Defendant.


       Upon the application of Timmie Sampson, by his attorney Michael Tremonte, Esq., for

an order authorizing the appointment of Kandice Purdy, Esq., an associate of the firm Sher

Tremonte LLP, pursuant to Criminal Justice Act, 18 U.S.C. § 3006A;

       IT IS HEREBY ORDERED, that Kandice Purdy, Esq. is appointed to assist in the

representation of Timmie Sampson in the above-captioned matter, pursuant to Criminal Justice

Act, 18 U.S.C. § 3006A, nunc pro tunc to December 2, 2020, and is authorized to bill at the rate

of one hundred and ten dollars ($110) per hour.


Dated: New York, New York
       May 18, 2021
                                            SO ORDERED



                                            _________________________________
                                            Hon. J. Paul Oetken
                                            United States District Judge
                                            Southern District of New York
